PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Sillings, Guy
Application No. 15/838,895
Filed: 12 Dec 2017
Attorney Docket No. SILLINGS_G.001U
For: AERIAL DELIVERY SYSTEM AND METHOD
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on November 23, 2020, to revive the above-identified application.   

The petition is DISMISSED.
                                              
Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of November 15, 2019.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  No extensions of time under 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is February 17, 2020. The Office mailed a Notice of Abandonment on July 10, 2020.

See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  

As to item (1)

The claims submitted with the 1.114 submission are not in compliance due to the reason that Claims 4, 6, 12 and 16 do not have the proper status identifiers.  Claim 4 states “Previously Presented” where it appears to be currently amended, claim 6 states “Original” where it appears to be currently amended, claim 12 states “Original” where it appears to be currently amended and claim 16 also states “Original” where is appears to be currently amended.  Accordingly, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street


By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)